Citation Nr: 1544577	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-09 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran's appeal originally included the issues of an increased rating for malaria and the Veteran's competency to handle disbursement of funds.  See March 2011 notice of disagreement.  However, in a March 2013 substantive appeal, he indicated that his appeal is limited to the issues of an increased rating for PTSD and a TDIU.  Therefore, the issue of an increased rating for malaria and the Veteran's competency to handle disbursement of funds are not currently before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in August 2015.  A transcript of that hearing is of record. 

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  The Veteran's PTSD has been shown to have resulted in total occupational and social impairment.

2.  In view of the 100 percent schedular rating for PTSD, there is no longer a controversy with respect to the question of the Veteran's entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The question of whether the Veteran is entitled to an award of TDIU is now moot, warranting dismissal of the appeal as to this part of the claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently published and applies to all claims that were pending before the RO on or after August 4, 2014.  As the current claim was not pending before the RO on or after August 4, 2014, the Board must consider all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's service-connected PTSD is currently assigned a 70 percent rating.  The Board finds that he meets the criteria for a rating of 100 percent.  

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Here, the evidence is relative equipoise as to whether the Veteran's PTSD results in total occupational and social impairment, manifested by violent behavior and a persistent danger of hurting others.  See June 2010 VA examination (endorsing violent behavior); August 2015 Board hearing transcript (in VACOLS).  

In the August 2015 Board hearing, the Veteran testified to getting startled very easily, to the point of having punched a man who unexpectedly came up from behind and touched him.  He stated that he has very frequent verbal altercations and also gets in physical altercations, including an episode of road rage that occurred two weeks prior to the hearing.  He testified that he was fired from his last two jobs after altercations with a co-worker and a supervisor.  He stated that, in one of these altercations, he threw a set of keys at a female co-worker.  He indicated that he lives alone, had never married, and did not have children.  His family consists of three sisters, one brother, and his mother; he has limited contact with them, usually during holidays, funerals, and birthdays.  Nevertheless, he stated that his social isolation extends to his family.  The Board acknowledges that the May 2012 VA examiner found no significant threat to self or others.  Nonetheless, the Board finds that the evidence is in relative equipoise as to this element.  Accordingly, it resolves any doubt in favor of the Veteran.

Furthermore, the evidence of record reflects that the Veteran is unemployed.  His last job was as a part-time custodian in 2008.  See request for employment information received in July 2010.  Prior to that, in 2001, he worked in construction.  See August 2015 Board hearing transcript.  His job experience is primarily in construction, with some experience as a fire fighter.  His highest level of education is high school; he attended college twice, but never earned a degree.

The Veteran underwent VA examinations in June 2010 and May 2012 for purposes of evaluating his increased rating and TDIU claims.  The June 2010 VA examiner opined that the Veteran's disrupted employment is due primarily to his non-service connected polysubstance dependence and his non-service-connected personality disorder not otherwise specified (with antisocial traits), and also to a lesser extent from his service-connected PTSD.  Nevertheless, the examiner concluded that the Veteran's current PTSD symptoms do not preclude him from obtaining and maintaining gainful employment, adding that he is expected to perform reasonably well in a work setting that is loosely supervised and requires little or no social interaction.  Thereafter, the May 2012 VA examiner noted that the Veteran's polysubstance dependency and antisocial personality disorder were in significant control.  Further, the examiner opined that the Veteran's PTSD symptoms did not have significant effects on his capacity to work, adding that he should be able to function reasonably well in a loosely supervised and less structured working environment.  In contrast, an October 2009 VA treatment provider opined that the Veteran is unemployable.  The VA provider noted that that the Veteran's maturation and cognitive development are impaired by both the PTSD and his substance abuse, resulting in low achievement, poor judgment, impulsive behavior, poor insight and, thus, the need for VA supportive services.  Significantly, she stated that the Veteran's military combat experience had contributed to a history of substance abuse, which she described as a common coping mechanism among combat veterans.  She highlighted that he had been found unsuitable for VA vocational rehabilitation, had been unable to gain or maintain competitive employment during the last 10 years, had remained unmarried and did not have any close meaningful relationships, had made decisions with negative consequences resulting in conflict with the judicial system and imprisonment, and had no consistent family or social support group.

In view of the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD has resulted in total occupational impairment.  In this regard, the Board notes that there are conflicting medical opinions regarding whether his service-connected PTSD renders him unemployable.  Although some evidence suggests that the Veteran's PTSD does not prevent him from working in a loosely supervised and loosely structured working environment, the Board finds that such option is not realistic given the Veteran's education level, limited work experience, and the severity of his mental health disability.  As stated above, he has a high school education and worked mostly in construction, an area in which he has been unable to maintain gainful employment in over a decade.  As such, the Board finds the evidence to be in equipoise with respect to whether his PTSD has resulted in total occupational impairment so as to merit a rating of 100 percent.

Resolving doubt in favor of the Veteran, the weight of the evidence shows that the Veteran's PTSD has resulted in total social and occupational impairment.  Accordingly, the Board finds that his symptoms merit the maximum rating of 100 percent under the schedular rating criteria.  38 C.F.R. § 4.130, DC 9434.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Resolving doubt in favor of the Veteran, the Board finds that the Veteran's PTSD merits a rating of 100 percent during the entire appeal period.  38 C.F.R. § 4.3.

TDIU

A 100 percent schedular rating is a higher benefit than TDIU; thus, in general, when a 100 percent rating has been granted, a TDIU claim is moot.  This is not universally true, however, as recognized by the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, it was held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular total rating to remain in effect.  Here, the Veteran is service-connected for a disability other than PTSD, but that disability (malaria) is rated as noncompensable.  It is clear from the facts of this particular case that the TDIU is predicated on the disability rated at 100 percent disabling (PTSD).  Accordingly, in this instance the 100 percent schedular award moots the TDIU claim.

In light of the Board's decision to grant a 100 percent rating for PTSD, the claim of entitlement to TDIU is now moot.  Accordingly, the Veteran's claim for TDIU must be dismissed as a matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994).


ORDER

Entitlement to a rating of 100 percent for PTSD is granted. 

The issue of entitlement to a TDIU is dismissed as moot.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


